DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 4/15/2022, is acknowledged. Claims 1-2, 4, 6, 15-16, 18, and 20 are amended.  Claims 1-20 are currently pending.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment.
Claim Interpretation
Applicant’s argues that a raster scan (i.e. parallel back and forth lines which may comprise turns at the ends) does not constituting a “winding direction” as instantly claimed. (see Remarks, 4/15/2022).  While the broadest reasonable interpretation of “winding” encompasses a twisting course, such as a raster scan, the additional amendments to Claim 1, reciting “the windings of the first layer all in the first winding direction” and “the windings of the second layer all in the second winding direction” along with Applicant’s remarks and in light of the specification (in particular, Fig. 44) the term “winding” in the instant claims will be interpreted to exclude a raster or twisting direction and require a path such as a clockwise, counterclockwise, or spiral path in which allows for direction of winding to remain the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom (US 2017/0334137)(previously cited) in view of Hopkins et al. (US 2011/0070394)(previously cited) as evidenced by Rodgers (US 9744722).
With respect to Claims 1-2 and 17, Nystrom teaches a method of fused filament fabrication (FFF), the method comprising a deposition-based additive manufacturing system including a material applicator (i.e. print head) which may be configured to deposit a composite material. (para. 2-8, 25-26, 29; Fig. 1).  Specifically, Nystrom teaches a method comprising depositing material from a polymer filament which may include metal particles or fibers, thus comprising a composite material. (para. 2).
Nystrom teaches that the method comprises heating material fed into the print head as a filament and extruding the material to deposit a layer of material 22 (i.e. moving the print head in a first direction to deposit composite material in a pattern that follows at least one first toolpath in a first layer of a part)(para. 5-7) then repositioning the at least one print head in the z-dimension to accommodate the thickness T of the layer 22 (i.e. the first layer) and depositing another layer 30 (i.e. moving the print head in a second direction to deposit composite material in a pattern that follows at least one second toolpath in a second layer of apart) of the object 34 on top of the layer 22 (i.e. the second layer being adjacent to the first layer) where the print head is driven in the x-dimension to pass the member 18 in the opposite direction as the previous pass (i.e. a second direction/toolpath comprising an opposite/retrograde direction of the first direction/toolpath) (para. 7). 
Nystrom teaches first direction of first toolpath for a first layer and second direction of a second toolpath for the second layer, wherein the second direction and toolpath may be opposite that of the first direction and toolpath along a common line (para. 7; Fig. 1A); however, the reference does not specifically teach the first and second directions/toolpaths as “winding” as instantly claimed.
Hopkins teaches a method of making a part with a deposition-based additive manufacturing system including a print head configured to deposit a material, wherein the print head is moved in a first winding direction along, for example, a perimeter/contour of a part, to deposit a material in a pattern that follows at least one first winding toolpath in a first layer of a part, wherein the windings of the first layer are all in the first winding direction, then repeating the steps for additional layer(s). (para. 2, 26, 35-42; Figs. 14-16).  Hopkins teaches that the build material may comprise a thermoplastic material, metallic material, or combinations thereof (para. 33) and is therefore, deemed to teach a method which may comprise a composite material.  Hopkins teaches that the winding toolpath, including a perimeter path forming at least an outer contour of a part, improves upon conventional toolpaths by concealing seams formed at the intersection of starting and stopping deposition points. (para. 36, 42; Figs. 14-16).
It would have been obvious to one of ordinary skill in the art to modify the method of Nystrom to form a first layer comprising a perimeter/contour portion of part by depositing composite material in a first winding direction wherein the windings of the first layer are all in the first winding direction, as taught by Hopkins, in order to form a first layer with a concealed seam.  It would have further been obvious to one of ordinary skill in the art to form a second layer comprising a perimeter/contour portion of part by depositing composite material on top of and adjacent to the first layer in a second winding direction wherein the windings of the second layer are all in the second winding direction, as taught by Hopkins, wherein the second winding direction is opposite the first winding direction, as taught by Nystrom, in order to form a part comprising concealed seams.
Finally, as evidenced by Rodgers (see, col. 5, ln. 35-48), one of ordinary skill would recognize that the extrusion based additive manufacturing method of Nystrom in view of Hopkins would necessarily result in residual stresses in the deposited layers which may result in an effect known as “curl” or “curling.” This residual stress produced in the deposited layers is deemed to constitute “stored energy.”  Thus, one of ordinary skill in the art would recognize that the deposited first and second layers of Nystrom in view of Hopkins would result in first stored energy and second stored energy, wherein as a result of depositing the second layer on top of the first layer, in a retrograde/opposite direction of the previous layer’s direction (Nystrom, para. 7), the second layer with residual stress/stored energy would offset the residual stress/stored energy of the first layer.
In other words, as Nystrom in view of Hopkins teach a method of depositing build material with the same material and steps, including deposition/toolpath directions and orientation, resulting in the same printed structure, and known to result in stored energies/residual stresses, it follows that the combination would also result in offsetting/neutralizing such residual stress/stored energies. See also MPEP 2112.01.
With respect to Claim 3-6, Nystrom teaches wherein the steps of forming layer(s) of composite material are repeated in order to build up a desired structure forming a final part, and therefore teaches forming a plurality of layers adjacent to each other, therefore including a third layer adjacent to a second layer, and a fourth layer adjacent to a third layer. (para. 8).  Accordingly, it would have been obvious to one of ordinary skill in the art to perform the method of Nystrom in view of Hopkins and evidenced by Rodgers, to perform steps of forming third and fourth layers along alternating and retrograde first and second winding directions to form third and fourth layers having third and fourth stored energies which offset each previous layer’s stored energy, respectively, thereby reducing residual stress in the formed part and preventing unwanted residual stress and/or curling of the part.
With respect to Claims 7-8, Hopkins teaches forming a first layer using a first winding toolpath which follows an outer perimeter contour. (para. 35-42; Figs. 14-16).  Furthermore, Nystrom in view of Hopkins teach a first layer comprising an outer perimeter formed along a first winding direction and a second layer comprising an outer perimeter formed along a second winding direction opposite the first winding direction. (see rejection of Claim 1 above).
With respect to Claim 9, Nystrom teaches depositing, with a print head, the composite material by extruding the composite material through an extrusion nozzle. (para. 3, 6, 26-28, 30).
With respect to Claim 10, Nystrom teaches heating a composite filament with a melter to increase the pliability (i.e. flowability) of the polymer in the filament material and put in an extrudable state before the material is extruded through the extrusion nozzle. (para. 5-6, 26-28) 
With respect to Claims 11-12, Nystrom teaches a method comprising depositing material from a polymer filament which may include metal particles or fibers, thus teaches a composite material including a sinterable metal powder and a matrix of a binding polymer. (para. 2).

Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom (US 2017/0334137) in view of Hopkins et al. (US 2011/0070394) as evidenced by Rodgers (US 9744722), as applied to Claim 12 above (with respect to Claim 13), further in view of and Danforth (US 5738817)(previously cited).
With respect to Claims 13-14, Nystrom teaches a method which may comprise a composite build material comprising metallic particles (para. 2; see rejection of claims 1 and 12 above, incorporated here by reference); Nystrom, however, is silent as to a step of debinding and sintering.
Danforth teaches a method of producing metallic components using freeform fabrication by depositing a mixture of a particulate composition dispersed in a binder (col. 2, ln. 28-45) in the form of a solid flexible filament (col. 3, ln. 13-21) where after a part is formed (thus in a green state) at least a portion of the binder is removed from the formed part by burnout (i.e. debinding), thus comprising a step of debinding a polymer-based binder to form a shape-retaining brown part. (col. 2, ln. 46-54; col. 13, ln. 66 to col. 14, ln. 44).  Danforth further teaches, after the binder removal step, the brown part may be densified by sintering. (col. 5, ln. 14-23; col. 14, ln. 45-60).
It would have been obvious to one of ordinary skill in the art to modify the method of Nystrom in view of Hopkins, to debind the polymer-based binder of the additively formed green part resulting in a brown part, then sintering the part, as taught by Danforth, in order to obtain a densified metal final article and to develop the final properties of the article. (Danforth, col. 14, ln. 45-60).
With respect to Claims 15-16, Nystrom in view of Hopkins teach a method comprising additively forming first and second layers which results in offsetting residual stress/stored energy (see rejection of Claims 1-2 above) and in view of Danforth (see rejection of claims 13-14) wherein the part is subjected to debinding to form brown part and sintered to form a densified final part (see rejection of Claims 13-14 above).  As the references teach a method comprising the same steps, resulting in a part with the same structure and material comprising offsetting stress/energy, it would necessarily follow that it result in the claimed neutralizing and reduction of brown part twist and deformation during sintering of the brown part.  See also MPEP 2112.01.
With respect to Claims 18-20, Nystrom in view of Hopkins as evidenced by Rodgers teach a method wherein the first and second layers may be formed of a composite comprising a polymer and a metal particle or fiber (sinterable material), wherein the second layers is formed along a second winding toolpath direction which is opposite to the first winding toolpath direction of the first layer such that residual stress/stored energy (here, interpreted to comprise the same property as the term “directional stress”) in the second layer would offset the directional stress in the first layer. (see rejection of Claim 1, incorporated here by reference).  Finally, as detailed with respect to Claims 13-14, Nystrom in view of Danforth teach where the deposited layers may form a green part, which is subsequently subjected to debinding (thus, including removing the polymer from the first and second layers of Nystrom) to form a brown part and sintering to form a final densified part, and which would result in neutralizing stored energy/directional stress in the part and its component layers. (see rejection of Claims 13-16 above). 
In other words, one of ordinary skill in the art would recognize that the deposited first and second layers of Nystrom in view of Hopkins would result in directional stress, as evidenced by Rodgers. Furthermore, as Nystrom in view of Hopkins and Danforth teach a method of deposition-=baed additive manufacturing a part with the same material and steps, including deposition/toolpath directions and orientation, resulting in the same printed structure, and removing a polymer binder, it follows that the combination would also result in offsetting/neutralizing such residual stress/stored energies. See also MPEP 2112.01.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom (US 2017/0334137)(previously cited) in view of Danforth (US 5738817)(previously cited) as evidenced by Rodgers (US 9744722)(previously cited).
With respect to Claims 18-20, Nystrom teaches a method of fused filament fabrication (FFF), the method comprising a deposition-based additive manufacturing system including a material applicator (i.e. print head) which may be configured to deposit a composite material. (para. 2-8, 25-26, 29; Fig. 1).  Specifically, Nystrom teaches a method comprising depositing material from a polymer filament which may include metal particles or fibers, thus comprising a composite material. (para. 2).
Nystrom teaches that the method comprises heating material fed into the print head as a filament and extruding the material to deposit a layer of material 22 (i.e. moving the print head in a first direction to deposit composite material in a pattern that follows at least one first toolpath in a first layer of a part)(para. 5-7) then repositioning the at least one print head in the z-dimension to accommodate the thickness T of the layer 22 (i.e. the first layer) and depositing another layer 30 (i.e. moving the print head in a second direction to deposit composite material in a pattern that follows at least one second toolpath in a second layer of apart) of the object 34 on top of the layer 22 (i.e. the second layer being adjacent to the first layer) where the print head is driven in the x-dimension to pass the member 18 in the opposite direction as the previous pass (i.e. a second direction/toolpath comprising an opposite/retrograde direction of the first direction/toolpath) (para. 7). 
Thus, Nystrom teaches first direction of first toolpath for a first layer and second direction of a second toolpath for the second layer, wherein the second direction and toolpath may be opposite that of the first direction and toolpath along a common line (para. 7; Fig. 1A).  Nystrom teaches a method which may comprise a composite build material comprising metallic particles (para. 2; see rejection of claims 1 and 12 above, incorporated here by reference); Nystrom, however, is silent as to a step of removing a polymer from the first and second layer.
Danforth teaches a method of producing metallic components using freeform fabrication by depositing a mixture of a particulate composition dispersed in a binder (col. 2, ln. 28-45) in the form of a solid flexible filament (col. 3, ln. 13-21) where after a part is formed (thus in a green state) at least a portion of the binder is removed from the formed part by burnout (i.e. debinding), thus comprising a step of debinding a polymer-based binder to form a shape-retaining brown part. (col. 2, ln. 46-54; col. 13, ln. 66 to col. 14, ln. 44).  Danforth further teaches, after the binder removal step, the brown part may be densified by sintering. (col. 5, ln. 14-23; col. 14, ln. 45-60).
It would have been obvious to one of ordinary skill in the art to modify the method of Nystrom in view of Hopkins, to debind the polymer-based binder of the additively formed green part (thus, including removing the polymer from the first and second layers of Nystrom) resulting in a brown part, then sintering the part, as taught by Danforth, in order to obtain a densified metal final article and to develop the final properties of the article. (Danforth, col. 14, ln. 45-60).
Finally, as evidenced by Rodgers (see, col. 5, ln. 35-48), one of ordinary skill would recognize that the extrusion based additive manufacturing method of Nystrom would necessarily result in residual stresses in the deposited layers which may result in an effect known as “curl” or “curling.” This residual stress produced in the deposited layers is deemed to constitute “directional stress.”  Thus, one of ordinary skill in the art would recognize that the deposited first and second layers of Nystrom in view of Danworth would result in directional stress and it would naturally flow from the combination of references, teaching the same method steps including first and second layers comprising respective opposing first and second toolpath directions and the same materials including a composite build material comprising sinterable metallic particles, that when the polymer is removed from the first layer and the second layer permitting the first and second layers to relax, such directional stress in the second layer would offset a directional stress in the first layer. See also MPEP 2112.01.

Response to Arguments
Applicant’s arguments, filed 4/15/2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive in view of applicant’s amendments to the claims.  Specifically, Nystrom in view of Danforth fail to teach a first winding direction the windings of the first layer all in the first winding direction and second winding direction the windings of the second layer all in the second winding direction.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nystrom in view of Hopkins as evidenced by Rodgers.  Additionally, in view of Applicant’s amendments to claim 18, altering the scope of the claim, and in the interest of compact prosecution, a rejection over Nystrom in view of Hopkins as evidenced by Rodgers is made over claims 18-20 as well.
Applicant's arguments filed 4/15/2022 with respect to the rejection of claims 18-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant first argues that Nystrom and Danforth would not produce the directional stresses instantly claimed and would not result in offsetting stored energies.  These arguments are not found persuasive.
As evidenced by Rodgers (see, col. 5, ln. 35-48), one of ordinary skill would recognize that the extrusion based additive manufacturing method of Nystrom would necessarily result in residual stresses in the deposited layers which may result in an effect known as “curl” or “curling.” This residual stress produced in the deposited layers is deemed to constitute “directional stress.”  Thus, one of ordinary skill in the art would recognize that the deposited first and second layers of Nystrom in view of Danworth would result in directional stress and it would naturally flow from the combination of references, teaching the same method steps including first and second layers comprising respective opposing first and second toolpath directions and the same materials including a composite build material comprising sinterable metallic particles, that when the polymer is removed from the first layer and the second layer permitting the first and second layers to relax, such directional stress in the second layer would offset a directional stress in the first layer.
Applicant argues that Rodgers, while disclosing the presence of residual stress in a printed part, “provides no strategies for reducing any stresses in the layers of the part by controlling how the layers are printed.” (remarks, p. 8).  This argument is not found persuasive.
Applicant admits that Rodgers discloses the presence of residual stress in a printed part, and therefore, the printed part of Nystrom in view of Danforth would result in residual stresses.  As Nystrom in view of Danforth teach a method of deposition-based additive manufacturing a part with the same material and steps, including deposition/toolpath directions and orientation, resulting in the same printed structure, and removing a polymer binder, it follows that the combination would also result in offsetting/neutralizing such residual stress/stored energies. See also MPEP 2112.01.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to the rejection of Claims 1-17 over Nystrom in view of Danforth are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735